DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 2/29/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010129806.6 application as required by 37 CFR 1.55.

Examiner’s Statement of Reason for Allowance
 
Claims 1-5, 8, 10, 1-13, and 16-19 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Jeon et al. (US 2019/0098121) did not have the amended claimed feature “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel, 2wherein a width of the sound outlet is smaller than a width of the sound emitting surface, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet," as required by claim 1, and “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet,”  as required by claim 8, and “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel; and a sound guide channel, wherein the sound guide channel is opposite to the sound emitting surface and has a sound outlet facing the second direction, and the first direction is not parallel to the second direction, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet,” as required by claim 17 when combined with all the limitations of claims 1, 8 and 17 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1, 8 and 17 overcome the prior art of record. 
Upon further search, the prior arts of record teach various speakers, for example: Doller et al. (US 2013/0251183), Arche (US 2012/0051570), Kim et al. (US 220/0169816), Iwaya (US 9,538,271), and Shedletsky et al. (US 9,602,914). Nevertheless, the prior arts of record fail to teach “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel, 2wherein a width of the sound outlet is smaller than a width of the sound emitting surface, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet," as required by claim 1, and “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet,”  as required by claim 8, and “wherein the sound emitting surface faces a bottom side of the display panel, and the sound outlet faces a front side of the display panel; and a sound guide channel, wherein the sound guide channel is opposite to the sound emitting surface and has a sound outlet facing the second direction, and the first direction is not parallel to the second direction, wherein the sound box comprises a unitary shell component on which the speaker unit is disposed and the sound guide channel is fixed, and a gap between the unitary shell component and the sound guide channel forms the sound outlet,” as required by claim 17 when combined with all the limitations of claims 1, 8 and 17 respectively.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651